Case 1:13-cv-01045-NGG-VMS Document 84 Filed 05/31/19 Page 1 of 4 PagelD #: 931

Israel Goldberg

Steven A. Weg

GOLDBERG WEG & MARKUS PLLC
122 West 27" Street, 11" Floor

New York, New York 10001

(212) 697-3250

Domenic M. Recchia, Jr.

LAW OFFICE OF DOMENIC M. RECCHIA, JR.
172 Gravesend Neck Road

Brooklyn, New York 11223

(718) 336-5550

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.
RAMOOE, INC.,

 

Plaintiff,
Docket No.: 13-cv-01045 NGG-VMS
-against-

THE CITY OF NEW YORK, a Municipal
Corporation of the State of New York, and the
NEW YORK CITY DEPARTMENT OF
HOUSING PRESERVATION AND
DEVELOPMENT, an agency and governmental
subdivision of the City of New York,

I
I
I
I
[
I
'
I
I
I
l
I
t
'
t
t
t
t
I
'
i
t
t
I
‘
|

Defendant.

 

DECLARATION OF ISRAEL GOLDBERG, ESQ.
Israel Goldberg declares:
1. IT am a member of Goldberg Weg & Markus, co-counsel together with the Law
Office of Domenic M. Recchia, Jr. for the Plaintiff herein.
2. A Stipulation of Settlement resolving this action was Ordered by Hon. Sandra L.

Townes on December 30, 2013. [Doc. 18].
3. Defendants submitted a letter motion to enforce the settlement on June 12, 2014.
[Doc. 19]. Magistrate Judge Vera Scanlon issued a scheduling order to respond to such letter on
June 20, 2014.

4, By letter dated June 24, 2014, Plaintiff filed a letter in response Defendants’ letter
motion and indicated why the settlement should not be enforced and that a motion to vacate the
settlement would be appropriate. [Doc. 23].

5. Magistrate Judge Scanlon held proceedings on June 26, 2014 and directed that the
parties make additional submissions by July 7, 2014.

6. No proceedings were held until August/September 2016. By Order dated
September 9, 2016, the Defendants’ motion to enforce the settlement was denied without prejudice
and discovery was ordered. [Doc. 29].

7. Extensive discovery supervised by Magistrate Judge Scanlon took place until the
summer of 2018. Both parties submitted letters to Hon. Nicholas G. Garaufis for pre motion
conferences in late August 2018, and Plaintiff was given leave to file the instant motion.

8. The following documents obtained during discovery are annexed to this
declaration:

a. Exhibit A is an affidavit of service produced by Defendants as D18-19 which shows
that Defendants purported to serve documents in the “Acquisition Proceeding” (as
defined in the accompanying Memorandum of Law) upon Plaintiff at “524 Bedford
Avenue, Brooklyn, New York 11211-7605” and at “Bartlett Street, Brooklyn, New

York 11206” (no house number is provided).
. Exhibit B is “Certification of Advance Payment on Award for Damages” created
by the Defendants and that Defendants produced as D8-9. The Certification has
“524” crossed out and replaced with “527”.

Exhibit C is a deposition transcript of former HPD Commissioner Vicki Been.

. Exhibit D is a letter from Ridgewood Bushwick Senior Citizens Council, Inc.
(“RB”) to Deputy Mayor Robert Lieber dated December 23, 2008, produced by the
Defendants as D255.

Exhibit E is a letter from New York City Department of Housing Preservation and
Development (“DHCR”) to Commissioner Deborah VanAmerongen of New York
State Division of Housing and Community Renewal (“DHCR”) dated February 4,
2009, which letter was produced by Defendants as D257-260.

Exhibit F is a letter from New York State Division of Housing and Community
Renewal (‘DHCR”) to RB dated August 3, 2009 regarding low income housing
credits, which letter was produced by Defendants as D273-280.

. Exhibit G is a letter from DHCR to RB dated January 24, 2013 indicating the
funding for RB’s plan to build on Plaintiff's property was withdrawn, which letter
was produced by Defendants as D285.

. Annexed as Exhibit H is a deposition transcript of Jack Hammer.

Annexed as Exhibit I is a deposition transcript of Matthew Shafit.

Annexed as Exhibit J is a letter from HPD to RB and to United Jewish
Organizations of Williamsburg, Inc. (“UJO”) dated June 20, 2016 indicating that
HPD withdrew RB and UJO’s authorization for site control over Plaintiffs

property, which letter was produced by Defendants as D4.
Case 1:13-cv-01045-NGG-VMS Document 84 Filed 05/31/19 Page 4 of 4 PagelD #: 934

9, I have reviewed the records maintained in the Supreme Court of the State of New
York, County of Kings in the “Acquisition Proceeding” and did not find any instance where the
Defendants notified the Court that they had made a mistake and that the address for Ramooe, Inc.
is “527” Bedford Avenue and not “524” Bedford Avenue.

10. ‘It is requested that this Court grant Plaintiff's instant motion in its entirety.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
February 21, 2019

 

SS
Isract Goldberg
